DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-4, 6, 10-14, 16 and 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-4, 6, 10-14, 16 and 20 recites the step of processing the signals so as to assess a respiratory condition of the subject. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting "processing circuitry" (in claim 1) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processing circuitry language, processing the signals in the context of this claim encompasses the user manually/mentally evaluating a respiratory condition based on acoustic signals (e.g., body or lung sounds). This interpretation appears supported by method claim 11, which does not even require a generic computer component to perform the processing step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "mental processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claims recite the additional elements of processing circuitry for performing the above-noted abstract idea, a data gathering element including generic acoustic transducers, or a generic acoustic transducers and support structure (frame) arrangement (e.g., a fixed array of sensors), and the step of issuing an alarm in response to a detected condition, or particular condition (symptoms of coronavirus). The processing circuity in the apparatus claims is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The acoustic transducers (or acoustic transducer and frame structure) are provided only for the propose of gathering data. Additionally, generically issuing an alarm encompasses steps that do not add a meaningful limitation to the process of performing the assessment the area, such as generically displaying the results of the assessment, and is therefore comparable to limitations that have been identified by the courts as insignificant extra-solution activity. See MPEP 2106.05(g) (e.g., presenting generated data, such as menus). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of processing circuitry amounts to no more than mere instructions to apply the exception using a generic computer component. Additionally, the examiner is taking official notice of the well-understood, routine, conventional nature of generically issuing of an alarm based on an assessed condition (e.g., displaying an assessed condition, sounding an alarm when abnormal data is identified, etc.). Lastly, the claimed data gathering structures appear to encompass well-understood, routine and/or conventional body sound gathering devices. For example, Applicant acknowledges generic acoustic transducers (e.g., electronic stethoscopes) were available at the time the application was filed (pg. 1). Additionally, the prior art of record discloses a wide variety of devices comprising acoustic transducers integrated into a "frame" (support structure, garment, chair, etc.) (see, e.g., US 2002/0183642 A1, US 2016/0306940 A1, US 2020/0368090 A1, US 2020/0253480 A1, US 2009/0171231 A1, etc.), indicating a generic support structure with integrated acoustic transducers was, at the time the present invention was effectively filed, a well-understood, routine and/or conventional data gathering element. Similarly, the prior art of record discloses multiple devices for sensing infrasonic waves (see, e.g., US 5,031,637 A, US 2012/0209131 A1, US 2016/0095571 A1, US 2018/0228468 A1, etc.) similarly indicating generic infrasonic acoustic transducers are similarly well-understood, routine and/or conventional. Mere instructions to apply an exception using a generic computer component and appending well-understood, routine and/or conventional extra-solution elements/activities cannot provide an inventive concept. Accordingly, claims 1-4, 6, 10-14, 16 and 20 are not patent eligible.

Claim Rejections - 35 USC § 102 and/or 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by US 2002/0183642 A1 (Murphy) or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy in view of US 2016/0306940 A1 (Farhoud) and US 2020/0368090 A1 (Waterson '090).
Regarding claim 1, Murphy teaches an apparatus for medical screening, comprising: 
a plurality of acoustic transducers, which are configured to sense acoustic waves emitted from a body of a subject and to output signals in response thereto (microphones 102, ¶ [0015], etc.);
a frame (¶¶ [0126]-[0131] structure into which the plurality of microphones may be embedded), which is configured to position the acoustic transducers in proximity to a thorax of the subject, so that the acoustic transducers receive acoustic waves emitted from different, respective locations on the thorax (¶ [0129] by incorporating the microphones 102 within the cassette 2002, the microphones 102 can be quickly and easily positioned to a location of interest; ¶ [0015] where the location is the chest); and
processing circuitry (Fig. 2, computer station 110), which is configured to collect and process the signals so as to assess a respiratory condition of the subject (e.g., ¶¶ [0017]-[0018]) and to issue an alarm upon detecting a pathological respiratory condition (e.g., ¶ [0018] presenting a preliminary diagnosis). 
Murphy does not expressly describe the output of the preliminary diagnosis as an "alarm." However, as the presentation of an assessed pathological respiratory condition would notify or warn a user of said condition, Murphy is understood to meet the broadest reasonable interpretation of issuing an alarm. Alternatively/Additionally, Farhoud teaches and/or suggests system in which a diagnosis generated on the basis of lung auscultations may be presented in the form of a medical report, notification, or alert (¶ [0045]), and further discloses and/or suggests generating alerts upon detection of moderate or severe health issues that require urgent or immediate attention (¶ [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of Murphy to be configured for issuing an alarm upon detecting a pathological respiratory condition as taught and/or suggested by Farhoud in order to more clearly indicate a need for urgent or immediate attention upon detection of moderate or severe health issues (Farhoud, ¶ [0043]) and/or as a simple substitution of one known means/method for presenting a diagnosis for another to yield no more than predictable results. See MPEP 2143(I)(B).
While Murphy does not expressly describe the support structure as a "frame," the term frame, under its broadest reasonable interpretation, has been given its plain meaning, i.e., any supporting structure. Accordingly, the cassette/support structure of Murphy reasonably meets the claimed frame. Alternatively/Additionally, Waterson '090 teaches/suggests a similar apparatus for medical screening comprising a plurality of acoustic transducers, which are configured to sense acoustic waves emitted from a body of a subject and to output signals in response thereto (array of stethoscopic sensors); and a frame which is configured to position the acoustic transducers in proximity to a thorax of the subject, so that the acoustic transducers receive the acoustic waves emitted from different, respective locations on the thorax (¶ [0005] assembly including a frame, a seat, and a back support, etc.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy with the frame configured to position the acoustic transducers in proximity to a thorax of the subject so that the acoustic transducers receive the acoustic waves emitted from different, respective locations on the thorax as taught and/or suggested by Waterson '090 in order to facilitate adjusting the position of the plurality of transducers (Waterson '090, e.g., ¶ [0105]) and/or as a simple substitution of one known frame or means for positioning transducers to enable diagnosis of a condition of the patient in a quick and efficient manner for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 3, Murphy/Murphy as modified teaches/suggests the acoustic transducers are configured to contact the thorax of the subject while receiving the acoustic waves (Murphy, Fig. 1, ¶ [0015]; ¶ [0129], etc.; Waterson '090, ¶ [0070]; etc.). 
Regarding claim 6, Murphy/Murphy as modified teaches/suggests the frame is configured to position the acoustic transducers so as to receive the acoustic waves from a dorsal surface of the thorax (Murphy, ¶ [0040] four sites on the back; Waterson '090, throughout document, where the transducers are positioned on a back support; etc.). 
Regarding claims 7 and 8, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the plurality of the acoustic transducers comprises four acoustic transducers, and wherein the respective locations comprise first and second locations on upper left and upper right sides of the dorsal surface and third and fourth locations on lower left and lower right sides of the dorsal surface (Murphy, ¶ [0040] four on the back (two upper and two lower) each pair separated by the spinal column). Murphy/Murphy as modified does not expressly teach the frame comprises positioning arms, to which the acoustic transducers are attached and which are configured to move the acoustic transducers into contact with the dorsal surface at the respective locations.
Waterson '090 teaches and/or suggests the frame may comprise positioning arms (actuator key 1630) to which the acoustic transducers are attached (¶ [0132] where the electric sensor 1168 is coupled to a mounting head 1632 of an actuator key 1630), wherein the positioning arms are configured to move the acoustic transducers into contact with the dorsal surface at the respective locations (¶ [0133] where the motor 1614 rotates the gear 1616, which interacts with the internal rack 1636 of the actuator key 1630 to deploy the electric sensor as shown by 1168a; ¶ [0137] where the deployed sensors contact the subject's back).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy with the frame comprising positioning arms to which the acoustic transducers are attached, wherein the positioning arms are configured to move the acoustic transducers into contact with the dorsal surface at the respective locations as taught/suggested by Waterson '090 in order to provide extra protection to the acoustic transducers by allowing retraction thereof when not in use, providing extra comfort to the subject by preventing unnecessary contact between the patient and the sensors, etc. (Waterson '090, ¶ [0129]). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud and Waterson '090) as applied to claim(s) 1 above, and further in view of US 2019/0000413 A1 (Adler).
Regarding claim 2, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the acoustic transducers are configured to sense infrasonic waves emitted from the body, and the processing circuitry is configured to assess the respiratory condition responsively to a feature of the infrasonic waves.
Adler teaches and/or suggests an apparatus comprising at least one acoustic transducer configured to sense infrasonic waves emitted from the body (¶ [0083] digital stethoscope that captures both sonic and infrasonic sounds emanating from a human body); and processing circuitry configured to assess the respiratory condition responsively to a feature of the infrasonic waves (¶ [0083] signals are analyzed by a processor to automatically perform a diagnosis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy with the acoustic transducers comprising acoustic transducers configured to sense infrasonic waves emitted from the body and the processing circuitry being configured assess the respiratory condition based on a feature of the infrasonic waves as taught/suggested by Adler in order to enable acquiring and utilizing additional valuable diagnostic information to increase the accuracy/reliability of the respiratory condition assessment (Adler, ¶ [0082]). 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud and Waterson '090) as applied to claim(s) 1 above, and further in view of US 2012/0143018 A1 (Skidmore).
Regarding claim 4, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the acoustic transducers are configured to sense the acoustic waves without contacting the thorax of the subject.
Skidmore teaches/suggests an acoustic transducer configured to sense acoustic waves emitted from a body of a subject without contacting the thorax of the subject (¶ [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy with the acoustic transducers being configured to sense the acoustic waves without contacting the thorax of the subject as taught and/or suggested by Skidmore in order to prevent cross-contamination (Skidmore, ¶ [0004]). 

Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud and Waterson '090) as applied to claim(s) 1 above, and further in view of US 9,208,287 B2 (Waterson '287).
Regarding claim 5, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the frame is configured as a booth, in which the subject stands so that the acoustic transducers are positioned in proximity to the thorax.
Waterson '287 teaches/suggests a frame configured as a booth the subject in positioned so that the acoustic transducers are positioned in proximity to the thorax (Fig. 1, 3B, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy with the frame being configured as a booth in which the subject is positioned so that the acoustic transducers are positioned in proximity to the thorax as taught/suggested by Waterson '287 in order to facilitate providing lung sound analysis and/or diagnosis at convenient access areas and/or to the public at large (Waterson '287, col. 5, line 59 - col. 6, line 8), to provide a sound reducing enclosure that offers privacy (Waterson '287, col. 7, lines 1-10); etc.
While Murphy (or Murphy as modified by Waterson '287) discloses/suggests the subject can stand in the booth (e.g., to enter and walk to seat 146), Murphy as modified does not expressly teach the subject stands in the booth "so that the acoustic transducers are positioned in proximity to the thorax." Rather, Murphy as modified teaches/suggests the frame/booth is configured so that the subject sits in the booth to position the acoustic transducers in proximity to the thorax, as noted above. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the apparatus of Murphy with the frame/booth being configured such that the acoustic transducers are positioned in proximity to the thorax when the subject stands therein because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Specifically, Applicant does not disclose any advantage, purpose, or problem solved by a subject standing as opposed to sitting when positioning the acoustic transducers and/or acquiring acoustic data for analysis. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the frame/booth being configured so that the subject sitting in the booth positions the acoustic transducers in proximity to the thorax because either arrangement facilitates positioning the acoustic transducers at a desired location(s) for acquiring lung sound data.
Regarding claim 9, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach the apparatus further comprises an optical sensor, which is configured to sense a dimension of the body of the subject, wherein the processing circuitry is configured to drive the frame to position the acoustic transducers responsively to the sensed dimension. 
Waterson '287 teaches/suggests a comparable apparatus comprising a plurality of acoustic transducers and a frame configured to position said transducers (cabin having a chair frame with means for positioning a plurality of acoustic transducers and/or stethoscopes) comprising an optical sensor configured to sense a dimension of the body of a subject (height measurement device 114, which may be optical (e.g., laser) as described in col. 10, lines 17-23) and processing circuitry configured to drive the frame to position the acoustic transducers responsively to the sensed dimension (col. 17, lines 31-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy to further comprise an optical sensor configured to sense a dimension of the body of the subject, and the processing circuitry being configured to drive the frame to position the acoustic transducers responsively to the sensed dimension as taught/suggested by Waterson '287 in order to position the transducers at a desired location(s) on the subject without a medical professional (Waterson '287, col. 17, lines 31-47). 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud and Waterson '090) as applied to claim(s) 1 above, and further in view of "The respiratory sound features of COVID-19 patients fill gaps between clinical data and screening methods" (Huang).
Regarding claim 10, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, but does not expressly teach the processing circuitry is configured to issue the alarm when the signals are indicative of symptoms of a coronavirus. 
Huang discloses/suggests analyzing acoustic waves emitted from a body of a subject to identify patients having symptoms indicative of a coronavirus (throughout document, e.g., pgs. 6-7, Discussion, using technology to automatically detect abnormal respiratory sounds through machine learning to screen patients infected with COVID-19 can improve the recognition rate of infected patient without bringing additional pressure on the use of medical resources). Therefore, Huang teaches/suggests including a coronavirus as one of the abnormalities/pathologies identified by the apparatus/method would be beneficial. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing circuitry of Murphy to be configured to issue the alarm when the signals are indicative of symptoms of a coronavirus as taught/suggested by Huang in order to improve the recognition rate of infected patients without bringing additional pressure on the use of medical resources (Huang, Discussion). 

Claim(s) 11, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Murphy or, in the alternative, under 35 U.S.C. 103 as obvious over Murphy in view of Farhoud.
Regarding claim 11, Murphy teaches and/or suggests a method for medical screening, the method comprising: 
positioning a plurality of acoustic transducers in proximity to different, respective locations on a thorax of a subject (¶ [0015] placing a plurality of transducers, such as microphones, at preselected sites around a patient's chest);
outputting signals from the acoustic transducers at the respective locations in response to acoustic waves emitted from a body of the subject (¶ [0015] transducers detect the sound or vibration of the body at the plurality of sites, generates analog signals, conditions and coverts the analog signals into digital data and output to a computer station); and 
processing the signals so as to assess a respiratory condition of the subject (e.g., ¶¶ [0017]-[0018]) and to issue an alarm upon detecting a pathological respiratory condition (e.g., ¶ [0018] presenting a preliminary diagnosis).
Murphy does not expressly describe the output of the preliminary diagnosis as an "alarm." However, as the presentation of an assessed pathological respiratory condition would notify or warn a user of said condition, Murphy is understood to meet the broadest reasonable interpretation of issuing an alarm. Alternatively/Additionally, Farhoud teaches and/or suggests system in which a diagnosis generated on the basis of lung auscultations may be presented in the form of a medical report, notification, or alert (¶ [0045]), and further discloses and/or suggests generating alerts upon detection of moderate or severe health issues that require urgent or immediate attention (¶ [0043]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy issuing an alarm upon detecting a pathological respiratory condition as taught/suggested by Farhoud in order to more clearly indicate a need for urgent or immediate attention upon detection of moderate or severe health issues (Farhoud, ¶ [0043]) and/or as a simple substitution of one known means/method for presenting a diagnosis for another to yield no more than predictable results. See MPEP 2143(I)(B).
Regarding claim 13, Murphy/Murphy as modified teaches and/or suggests positioning the plurality of the acoustic transducers comprises bringing the acoustic transducers into contact with the thorax of the subject while receiving the acoustic waves (Murphy, Fig. 1, ¶ [0015]; ¶ [0129], etc.).
Regarding claim 16, Murphy/Murphy as modified teaches/suggests positioning the plurality of the acoustic transducers comprises positioning the acoustic transducers so as to receive the acoustic waves from a dorsal surface of the thorax (e.g., Murphy, ¶ [0040] four sites on the back).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud) as applied to claim(s) 11 above, and further in view of Adler.
Regarding claim 12, Murphy/Murphy as modified teaches/suggests the limitations of claim 11, as discussed above, but does not expressly teach outputting the signals comprises sensing infrasonic waves emitted from the body, and processing the signals comprises assessing the respiratory condition responsively to a feature of the infrasonic waves.
Adler teaches and/or suggests a comparable method comprising outputting signals from at least one acoustic transducer, wherein outputting the signals comprises sensing infrasonic waves emitted from the body (¶ [0083] digital stethoscope that captures both sonic and infrasonic sounds emanating from a human body and outputs digital signals that represent the original sound waves), and processing the signals by assessing the respiratory condition responsively to a feature of the infrasonic waves (¶ [0083] signals are analyzed by a processor to automatically perform a diagnosis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy with outputting the signals comprising sensing infrasonic waves emitted from the body, and processing the signals comprising assessing the respiratory condition responsively to a feature of the infrasonic waves as taught/suggested by Adler in order to enable acquiring and utilizing additional valuable diagnostic information to increase the accuracy/reliability of the respiratory condition assessment (Adler, ¶ [0082]). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud) as applied to claim(s) 11 above, and further in view of Skidmore.
Regarding claim 14, Murphy/Murphy as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach positioning the plurality of the acoustic transducers comprises sensing the acoustic waves without contacting the thorax of the subject.
Skidmore teaches/suggests an acoustic transducer configured to sense acoustic waves emitted from a body of a subject without contacting the thorax of the subject (¶ [0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Murphy with positioning the plurality of the acoustic transducers comprising sensing the acoustic waves without contacting the thorax of the subject as taught/suggested by Skidmore in order to prevent cross-contamination (Skidmore, ¶ [0004]). 

Claim(s) 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud) as applied to claim(s) 11 and 16 above, and further in view of Waterson '287.
Regarding claim 15, Murphy/Murphy as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach positioning the plurality of the acoustic transducers comprises mounting the acoustic transducers in a booth, in which the subject stands so that the acoustic transducers are positioned in proximity to the thorax.
Waterson '287 teaches/suggests a method comprising positioning a plurality of acoustic transducers by mounting the acoustic transducers in a booth in which the subject is positioned so that the acoustic transducers are positioned in proximity to the thorax (Fig. 1, 3B, etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy with positioning the plurality of the acoustic transducers by mounting the acoustic transducers in a booth in which the subject is positioned so that the acoustic transducers are positioned in proximity to the thorax as taught and/or suggested by Waterson '287 in order to facilitate providing lung sound analysis and/or diagnosis at convenient access areas and/or to the public at large (Waterson '287, col. 5, line 59 - col. 6, line 8), to provide a sound reducing enclosure that offers privacy (Waterson '287, col. 7, lines 1-10); etc.
While Murphy (or Murphy as modified by Waterson '287) discloses/suggests the subject can stand in the booth (e.g., to enter and walk to seat 146), Murphy as modified does not expressly teach the acoustic transducers are mounted in the booth so that the acoustic transducers are positioned in proximity to the thorax when the user stands in the booth. Rather, Murphy as modified teaches/suggests the frame/booth is configured so that when the subject sits in the booth the acoustic transducers are positioned in proximity to the thorax, as noted above. However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the method of Murphy with the frame/booth being configured such that the acoustic transducers are positioned in proximity to the thorax when the subject stands therein because Applicant has not disclosed that such a configuration provides an advantage, is used for a particular purpose, or solves a stated problem. Specifically, Applicant does not disclose any advantage, purpose, or problem solved by a subject standing as opposed to sitting when positioning the acoustic transducers and/or acquiring acoustic data for analysis. As no evidence has been provided to the contrary, one of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with the frame/booth being configured so that the subject sitting in the booth positions the acoustic transducers in proximity to the thorax because either arrangement facilitates positioning the acoustic transducers at a desired location(s) for acquiring lung sound data.
Regarding claims 17 and 18, Murphy/Murphy as modified teaches/suggests the limitations of claim 1, as discussed above, and further teaches/suggests the plurality of the acoustic transducers comprises four acoustic transducers, and wherein the respective locations comprise first and second locations on upper left and upper right sides of the dorsal surface and third and fourth locations on lower left and lower right sides of the dorsal surface (Murphy, ¶ [0040] four on the back (two upper and two lower) each pair separated by the spinal column). Murphy/Murphy as modified does not expressly teach positioning the acoustic transducers comprises moving the acoustic transducers automatically into contact with the dorsal surface at the respective locations.
Waterson '287 teaches/suggests a method comprising positioning acoustic transducers by moving the acoustic transducers automatically into contact with the dorsal surface of a subject at respective locations (col. 17, lines 42-47, where collected data is used by the motorized seat back 316 to initially automatically move or drive the array of stethoscope sensors 308 to appropriate points on the user's/patient's lungs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy with positioning acoustic transducers by moving the acoustic transducers automatically into contact with the dorsal surface at the respective locations as taught/suggested by Waterson '287 in order to position the transducers at a desired location(s) on the subject without a medical professional (Waterson '287, col. 17, lines 42-47). 
Regarding claim 19, Murphy/Murphy as modified teaches/suggests the limitations of claim 11, as discussed above, but does not teach positioning the plurality of the acoustic transducers comprises sensing a dimension of the body of the subject, and positioning the acoustic transducers responsively to the sensed dimension. 
Waterson '287 teaches/suggests a comparable apparatus comprising a plurality of acoustic transducers and a frame configured to position said transducers (cabin having a chair frame with means for positioning a plurality of acoustic transducers and/or stethoscopes) comprising an optical sensor configured to sense a dimension of the body of a subject (height measurement device 114, which may be optical (e.g., laser) as described in col. 10, lines 17-23) and processing circuitry configured to drive the frame to position the acoustic transducers responsively to the sensed dimension (col. 17, lines 31-47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy with positioning the plurality of the acoustic transducers comprising sensing a dimension of the body of the subject, and positioning the acoustic transducers responsively to the sensed dimension as taught/suggested by Waterson '287 in order to position the transducers at a desired location(s) on the subject without a medical professional.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (or Murphy in view of Farhoud) as applied to claim(s) 11 above, and further in view of Huang.
Regarding claim 20, Murphy/Murphy as modified teaches/suggests the limitations of claim 11, as discussed above, but does not expressly teach processing the signals comprises issuing the alarm when the signals are indicative of symptoms of a coronavirus. 
Huang discloses/suggests analyzing acoustic waves emitted from a body of a subject to identify patients having symptoms indicative of a coronavirus (throughout document, e.g., pgs. 6-7, Discussion, using technology to automatically detect abnormal respiratory sounds through machine learning to screen patients infected with COVID-19 can improve the recognition rate of infected patient without bringing additional pressure on the use of medical resources). Therefore, Huang teaches/suggests including a coronavirus as one of the abnormalities/pathologies identified by the apparatus/method would be beneficial. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Murphy with processing the signals comprising issuing the alarm when the signals are indicative of symptoms of a coronavirus as taught/suggested by Huang in order to improve the recognition rate of infected patients without bringing additional pressure on the use of medical resources (Huang, Discussion). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: US 2020/0253480 A1 to Hall teaches/suggests a plurality of sensors, such as acoustic transducers, that are attached to positioning arms configured to move the acoustic transducers into contact with the dorsal surface of a subject (Figs. 2, 3, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791